Citation Nr: 0632223	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  02-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of the 
removal of lumbosacral discs, L4, L5, and S1.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1962 to January 1970 and in September 
1970 to November 1972.

Regarding the veteran's residuals of the removal of 
lumbosacral discs, L4, L5, and S1, this matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2002.  A statement of the 
case was issued in October 2002, and a substantive appeal was 
received in November 2002.  

Regarding the veteran's erectile dysfunction, this matter 
comes before the Board on appeal from a December 2003 rating 
decision.  A notice of disagreement was received in January 
2004.  A statement of the case was issued in September 2005, 
and a substantive appeal was received in October 2005.  

The veteran's request for a Board hearing was received in 
February 2003.  The veteran indicated in a response received 
in April 2003 that he wanted a video conference hearing 
before the Board.  However, in his substantive appeal 
received in October 2005, the veteran indicated that he did 
not want a Board hearing.  Further, the veteran's 
representative did not indicate otherwise.  Accordingly, the 
Board finds that the veteran has withdrawn his request for a 
Board hearing. 

The issue of entitlement to service connection for erectile 
dysfunction as secondary to the service-connected disability 
of diabetes mellitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.




FINDING OF FACT

Disability involving lumbosacral discs, L4, L5, and S1 was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor are residuals of the removal 
of lumbosacral discs, L4, L5, and S1 otherwise related to 
such service.


CONCLUSION OF LAW

Disability resulting in residuals of the removal of 
lumbosacral discs, L4, L5, and S1 was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The March 2002 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the March 2002 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the March 2002 letter was sent to the appellant 
prior to the June 2002 rating decision denying service 
connection for residuals of the removal of lumbosacral discs, 
L4, L5 and S1.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In a March 2006 letter, the appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating for his disability claim and 
the effective date of the disability.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded a thorough VA examination in 
April 2004 for his residuals of the removal of lumbosacral 
discs, L4, L5, and S1, and no further VA examination of the 
veteran's low back disability is necessary.  The veteran 
indicated in a statement received in February 2003 that he 
had "no additional information" to provide for his service-
connection claim for residuals of the removal of lumbosacral 
discs, L4, L5, and S1.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran complaint of 
low back pain in October 1967.  The paraspinal area of L5, S1 
was referenced.  It was reported that there was no radiation 
and no weakness.  Service medical records do not include any 
subsequent references to low back pain until June 1969.  At 
that time, it was reported that the veteran had injured his 
back 2 years before and that it had resurfaced 5 days before.  
Examination revealed spasm of the paraspinal muscle and pain 
over the sacroiliac joint.  In a different color ink than the 
rest of the report was a reference to "slipped disk," but 
with no explanation.  At the time of a periodic examination 
in December 1969, the veteran's spine was clinically 
evaluated as normal.  On examination in September 1970, the 
veteran checked the appropriate box to deny back trouble of 
any sort, and his spine was again clinically evaluated as 
norma.  At the time of his separation examination in October 
1972, the veteran denied having or ever having recurrent back 
pain.  His spine was once again clinically evaluated as 
normal. 

In his substantive appeal received in November 2002, the 
veteran claimed that he underwent surgery for his low back 
disability in August 1976 and named a specific surgeon who 
treated him.  The Board has reviewed the claims file, and it 
appears that the veteran first began having low back pain in 
August 1982, almost 10 years after separation from service.  
Records from 1982 show that at that time the veteran was 
giving a history of back pain of several weeks duration 
apparently related to moving furniture.  These records do not 
appear to include any history given by the veteran as to any 
inservice back problems. 

The veteran was afforded a VA examination in April 2004.  The 
veteran's case file was reviewed and the examiner noted that 
the veteran first began to have back pain as a teenager 
lifting a battery.  It was further noted that the back pains 
experienced were of an intermittent nature and short two to 
three day duration prior to the incident of moving furniture 
in 1982.  The examiner acknowledged reports of back problems 
in the veteran's service medical records, but noted that his 
military physical examinations did not reflect acute injury 
or recurring back problems.  The examiner essentially opined 
that the veteran's current back disability was not related to 
active-duty service.  The examiner pointed to entries in the 
file which showed some confusion by the veteran as the time 
year of the post-service surgery, and an opinion was offered 
that it was very unlikely that the veteran would have a large 
free fragment floating around for years without being 
symptomatic.  The examiner indicated that it would be purely 
speculation to attribute the acute discal rupture to service. 

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
inservice low back symptoms were a manifestation of the post-
service low back disability which resulted in surgery.  
Instead, it would seem that the inservice low back symptoms 
were acute and transitory in nature and had resolved by the 
time of the veteran's discharge from service.  This is 
supported by the April 2004 VA opinion and the finding of a 
clinically normal spine by military medical personnel at the 
October 1972 discharge examination as well as previous 
service examinations in December 1969 and September 1970.  
This is significant because it shows that in the opinion of 
medically trained individuals, the spine was clinically 
normal during service.  The Board also notes that on some 
inservice examinations subsequent to June 1969, the veteran 
expressly denied back problems.  This appears to be 
inconsistent to some extent with his current assertions of 
continuing back symptoms. 

The Board acknowledges that the veteran's military records 
include references to his military occupation as a medical 
assistant.  To the extent that the veteran has medical 
training to render him competent to offer opinions as to 
medical diagnoses and causation, the Board nevertheless 
believes that more weight is to be afforded the April 2004 
examination and report which was supervised by an orthopaedic 
surgeon.  

Based on the medical evidence of record, the Board is 
compelled to conclude that the veteran's current low back 
disability is not related to his active service.  The April 
2004 VA examination report reflects that the veteran's low 
back problems were not related to service.  The record shows 
that it was approximately 10 years from the date of discharge 
in November 1972 until the first medical evidence of a low 
back disability.  There is no persuasive supporting evidence 
of continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for residuals of the removal of lumbosacral discs, L4, L5, 
and S1.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of the 
removal of lumbosacral discs, L4, L5, and S1 is not 
warranted.  To this extent, the appeal is denied.


REMAND

The veteran claims that his current erectile dysfunction is 
related to his service-connected diabetes mellitus.  The 
first diagnosis of erectile dysfunction appears in  VA 
medical record dated October 2003.  Although the veteran was 
diagnosed with early renal dysfunction due to diabetes, the 
examiner did not provide a medical opinion on whether the 
veteran's erectile dysfunction was due to diabetes.  In his 
substantive appeal received in October 2005, the veteran 
requested a VA examination to determine whether his erectile 
dysfunction is secondary to diabetes mellitus.  Under the 
circumstances, the Board finds that an examination and 
opinion are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether the current erectile 
dysfunction is proximately due to, or has 
been aggravated by, his service-connected 
diabetes mellitus.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

a) Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
current erectile dysfunction is 
proximately due to, or caused by, the 
veteran's service- connected diabetes 
mellitus?

b) Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
current erectile dysfunction has been 
aggravated by the veteran's service-
connected diabetes mellitus?  If so, the 
examiner is requested to offer an opinion 
as to the baseline level of severity of 
the erectile dysfunction before such 
aggravation by the service-connected 
diabetes mellitus.

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted  for the 
veteran's erectile dysfunction.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


